July 1, 2015


     No:03-14-00665-CV

       IN THE COURT OF APPEALS FOR
   THE THIRD JUDICIAL DISTRICT OF TEXAS
             AT AUSTIN, TEXAS


                   ERIC DRAKE


                             Plaintiff-Appellant
                            v.



          KASTL LAW FIRM P.C. ET AL

                            Defendant—Appellee



  ON APPEAL FROM THE 200th DISTRICT COURT
       TRAVIS COUNTY, AUSTIN, TEXAS
        Trial Court No. D-l-GN-14-001215



APPELLANT ERIC DRAKE SECOND RESPONSE
 TO APPELLEES MOTION REGARDING WORD
COUNT AND APPELLANT'S MOTION TO STRIKE



                                                      Eric Drake
                                                          Pro-Se
             'received                                 Appellant
                                                   PO Box 833688
              JUL 0 12015
                                        Richardson, Texas 75083
            ^&t%ty                                  214-477-9288
                APPLLEANT SECOND RESPONSE TO
     APPELLEES MOTION REGARDING WORD COUNT AND
            APPELLANT'S MOTION TO STRIKE



TO HONORABLE SAID JUSTICES:

      Once again, Appellee Willing files a motion with the Court regarding

the Appellant's brief and its word count. The motion itself, which is called a

letter, is not a letter but a motion that is filed improperly before the Court.

Nevertheless, the Appellant must respond to Appellees motion on the record.

And even though the attorney general appear to act dumb as to the filing of

its motion, the motion itself should be stricken from the record because it is

improper and frivolous.

      Regarding the attorney general's calculations of the Appellant's word

count in his amended brief, and what is excluded from the word count

calculations, it appears that Appellee Willing's counsel is suggesting that the

"Statement of the Case" should be counted in the calculations regarding

word count in a brief. For the sake of the attorney general's office, and

Appellee Willing please see attached Exhibit "A," which is taken directly

from the Texas Rules of Appellate Procedure. Emphasis on the word:

"except." This exhibit should be self-explanatory, and self-educating.

Appellant's brief complies with appellate word count requirements.

                                       1
      WHEREFORE, Appellant Eric Drake moves this Honorable Court to

strike the Appellees motion or (document) styled "Appellee's advisory to the

Court" from the Court's record because it is improper, frivolous, and

pursuant to the attached exhibit Appellees motion is making misleading

accusations. Appellant asks the Court for all relief it can show justification.


                                               Respectfully submitted,




                                               Eric Drake
                                               P.O. Box 833688
                                               Richardson, Texas 75083
                                               214-492-9269



                       CERTIFICATE OF SERVICE


       I hereby certify that on June 25, 2015, I served the foregoing

Response and Motion, by causing one copy was placed in the U.S. Mail and

addressed to appellees legal counsel of record.




                                               Eric Drake
                   CERTIFICATION OF CONFERENCE

      I ERIC DRAKE, Appellant, attempted to make contact with Kristina

Kastl, three times to conference with her regarding this motion, however,

she has failed to respond. Likewise, I attempted to conference with Scot

Graydon three times, but he has continued to refused to conference with

Appellant by telephone. And Frank Waite never responded to the

Appellant's requests to conference with him. Appellant forgot to attach the

conference when he forwarded the motion to the Court. However, the

Appellant attempted to contact Kristina Kastl on Monday, June 22, 23, and

24 and she has continued to refuse to communicate with the Appellant. The

Appellant attempted to make contact with Scot Graydon on Tuesday, June

23 and Wednesday June 24, 2015 but he has likewise continued to refuse to

communicate with the Appellant. And apparently so have Frank Waite who

does not believe that he is part of this appeal. Thus, Appellant files this

motion with the Court for its decision and ruling.




                                       Eric Drake
Exhibit "A"
Page 8                                                                       TEXAS RULES OF APPELLATE PROCEDURE


           must appear on the front cover of that party's first                     (D) A petition and response in an original
           brief.                                                                       proceeding in the Supreme Court, a
                                                                                        petition for review and response in the
     (h) Appendix and Original Proceeding Record. A                                     Supreme Court, a petition for
         appendix may be bound either with the document to                              discretionary review and response in the
           whichit is related or separately. If separatelybound,                        Court of Criminal Appeals, and a motion
           the appendix must comply with paragraph (f). A                               for rehearing and response in an appellate
           paper record in an original proceeding or a paper                            court: 4,500 words if computer-
           appendix must be tabbed and indexed. An                                      generated, and 15 pages if not.
           electronicallyfiled record in an original proceeding
           oran electronically filed appendix that includes more                    (E) A reply to a response to a petition for
           than one item must contain bookmarks to assist in                            review in the Supreme Court, a reply to a
           locating each item.                                                          response to a petition in an original
                                                                                        proceeding in the Supreme Court, and a
     (i)   Length.                                                                      reply to a response to a petition for
                                                                                        discretionary review in the Court of
           (1)      Contents Included and Excluded.              In                     Criminal Appeals: 2,400 words if
                    calculating the length of a document, every                         computer-generated, and 8 pages if not.
                    word and every part ofthe document, including
                    headings, footnotes, and quotations, must be              (3)   Certificate of Compliance. A computer-
                    counted except the following: caption, identity                 generated document that is subject to a word
                    ofparties and counsel, statement regarding oral                 limit under this rule must include a certificate
                    argument, table of contents, index of                           by counsel or an unrepresented party stating
                    authorities, statement of the case, statement of                the number of words in the document.       The
                    issues presented, statement of jurisdiction,                    person certifying may rely on the word count
                    statement of procedural history, signature,                     of the computer program used to prepare the
                    proof of service, certification, certificate of                 document.
                    compliance, and appendix.
                                                                              (4)   Extensions. A court may, on motion, permit a
           (2)      Maximum Length. The documents listed                            document that exceeds the prescribed limit.
                    below must not exceed the following limits:
                                                                       (j)    Electronically Filed Documents. An electronically
                    (A) A briefand response in a direct appeal to             filed document must:
                        the Court of Criminal Appeals in a case
                        in which the death penalty has been                   (1)   be in text-searchable portable document format
                        assessed: 37,500 words if computer-                         (PDF);
                        generated, and 125 pages if not.
                                                                              (2)   be directly converted to PDF rather than
                    (B)   A briefand response in an appellate court                 scanned, if possible;
                          (other than a brief under subparagraph
                          (A)) and a petition and response in an              (3)   not be locked;
                          original proceeding in the court of
                          appeals: 15,000 words if computer-                  (4)   be combined with any appendix into one
                          generated, and 50 pages if not. In a civil                computer file, unless that file would exceed the
                          case in the court ofappeals, the aggregate                size limit prescribed by the electronic filing
                          of all briefs filed by a party must not                   manager; and
                          exceed 27,000 words if computer-
                          generated, and 90 pages if not.                     (5)   otherwise comply with the Technology
                                                                                    Standards set by the Judicial Committee on
                                                                                    Information Technology and approved by the
                    (C) A reply brief in an appellate court and a                   Supreme Court.
                        reply to a response to a petition in an
                        original proceeding in the court of            (k)    Nonconforming Documents. If a document fails to
                        appeals: 7,500 words if computer-                     conform with these rules, the court may strike the
                        generated, and 25 pages if not.                       document or identify the error and permit the party
                                                                              to resubmit the document in a conforming format by
                                                                              a specified deadline.
                                                                                              • Origin: TU60
                                                                                                 0 U> MO Ot
                                                                                                 08/28/JOH
                                                                                                 4e:200ojoj-«
                                                                                                                                 1006
                             PRIORITY                                                                           PRIORITY MAIL ®2-D
                             MAIL
    UNITED STATES POSTAL SERVICE
                                                                                                  Expected Delivery Day: 08/27/2016
                                                                                                                 USPS TRACKING NUMBER
    Flat Rate Mailing Envelope
    Visit us at usps.com                                                                                        9505 5122 0451 5176 0216 2
    INTERNATIONAL RESTRICTIONS APPLY:               PRIORITY* ^POSmLSERVICEe
    Customs forms are required. Consult the                A I I               VISITUSATUSPS.COM*
    International Mall Manual (IMM)at pe.usps.gov
                                                    •^Ct w
                                                         M/\|L>  ^-X-          ORDER H& SUPPLIES ONLINE
    or ask a retail associate for details.
f                                                   FROM: £rlc X>/i4-U&   __
I
                                                                 TO: 32* <*»<"* #"**